Title: To Thomas Jefferson from State Department, 30 November 1808
From: State Department
To: Jefferson, Thomas


                  
                     
                        Nov 1808
                     
                  
                  Appointments made by the President of the U States since the rising of the Senate in April 1808.
                  
                     
                        
                           10
                           Robert H. Jones, 
                           of North Carolina, Attorney of the U States for the North Carolina District.
                        
                        
                           16
                           Charles Minifie,
                           of Washington City, a Justice of the Peace in and for the County of Washington in the District of Columbia.
                        
                        
                           15
                           Peter Wilson, 
                           of Ohio, Reciever of public monies for Lands of the U States at Steubenville.
                        
                        
                           12
                           John Pooler, 
                           of Georgia, Commissioner of Loans for the U States in the State of Georgia
                        
                        
                           
                               8.
                           Benjamin Harrison,
                           of Virginia, Commissioner of Loans in the State of Virginia
                        
                        
                           
                           Henry Hill, 
                           of New York, Consul of the United States for the port of St Salvador in Brasil.
                        
                        
                           13
                           Richard Wall
                           of Georgia, Collector for the District of Savannah.
                        
                        
                           
                           Archibald S. Bullock,
                           Naval Officer for the Port of Savannah.
                        
                        
                           
                               5
                           John Ennals, 
                           of Maryland, Collector for the District of Vienna, and Inspector of the Revenue for the port of Vienna.
                        
                        
                           
                               6
                           Athanasius Fenwick,
                           Collector for the District of St Mary’s
                        
                        
                           
                               7.
                           William Jackson,
                           Inspector of the Revenue for the Port of Nanjemoy, and Surveyor for the same port.
                        
                        
                           11
                           Levi Blount, 
                           of North Carolina, Collector for the District of Plymouth in North Carolina, and Inspector of the Revenue for the port of Plymouth
                        
                        
                           
                               1.
                           Hart Massey, 
                           of New York, Collector of the District of Sacket Harbour.
                        
                        
                           
                               3.
                           Josiah Weston, 
                           of Massachusetts, Collector for the District of New Bedford, and Inspector of the Revenue for the Port of New Bedford.
                        
                        
                           
                               4.
                           John Steele, 
                           of Lancaster County, Pennsa. Collector for the District of Philadelphia
                        
                        
                           
                               9
                           Eugene Sullivan, 
                           of Virginia, Surveyor for the Port of West point in the State of Virginia, and Inspector of the Revenue for the same.
                        
                        
                           
                               2.
                           Charles James Jouett, 
                           of Massactts. Surveyor for the District of Portland & Falmouth, and Inspector of Revenue for the several ports within the District of Portland & Falmouth.
                        
                     
                  
                  
                  
                  
               